Citation Nr: 1309765	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  08-39 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for asthma and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to February 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified before the undersigned Veterans Law Judge in May 2010.  A transcript of the hearing has been associated with the claims file.

In January 2011, the Board reopened and granted the claim of service connection for hearing loss.  The RO implemented the award in February 2011; consequently, there no longer remains a claim in controversy.  In the same decision, the Board remanded the claim for asthma for additional notice and adjudication.  The matter has been returned to the Board   

The claim for asthma under a merits analysis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   A June 2006 rating decision determined that new and material evidence had not been submitted to reopen the previously denied claim of service connection for asthma; the Veteran did not perfect an appeal of the decision.    

2.  Certain items of evidence received since the June 2006 rating decision are not cumulative and redundant, and relate to an unestablished fact that is necessary to substantiate the claim of service connection for asthma.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim for service connection for asthma.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance 

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claim of service connection for asthma.  It is anticipated that any deficiencies will be remedied by the actions directed in the remand section of this decision. 

II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and Virtual VA record, which does not contain any additional pertinent information.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks to reopen his claim of service connection for asthma.  The record indicates that originally in a June 1982 rating decision, the RO denied a claim for asthma on the basis that service treatment records were negative for asthma and there was no evidence of continuity of asthma symptoms  since service.  The RO additionally found there was no evidence that asthma was incurred in or aggravated during service.  The Veteran did not appeal this decision and it became final.  
38 U.S.C.A. § 7105(c).   

The Veteran attempted to reopen his claim in 2006.  In a June 2006 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim for asthma on the basis that the evidence showed asthma was diagnosed several years after service.  The RO concluded that current evidence of asthma did not provide a basis for changing the prior rating decision denying service connection.  The Veteran filed a notice of disagreement in April 2007.  A statement of the case (SOC) was issued in July 2007; the Veteran did not file a substantive appeal within 60 days of issuance of the SOC or within the remainder of the one year period from the date of mailing of the notification of the June 2006 rating decision.   38 U.S.C.A. §38 C.F.R. 20.302(b).  Additional pertinent evidence was submitted and a supplemental statement of the case (SSOC) was issued in April 2008.  The Veteran did not perfect a timely appeal of his decision within 60 days of mailing the SSOC.  38 C.F.R. § 20.302(c).  No new and material evidence was received until the Veteran filed the instant claim to reopen in August 2008.  See generally 38 C.F.R. § 3.156.  The June 2006 rating decision therefore became the last final decision on any basis.  38 U.S.C.A. § 7105(c). 

The Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Of record at the time of the June 2006 rating decision were the Veteran's service treatment records which were negative for complaints, treatment, or diagnoses of asthma, to include reports of medical examination dated in July 1962, May 1965, and December 1975.  The Veteran specifically denied asthma and shortness of breath on his December 1975 report of medical history taken at separation.  The Veteran did report pain and pressure in his chest; however, the provider indicated there were no problems and the Veteran's lungs were evaluated as normal upon the corresponding separation examination.  

Post-service, records from the Wichita Clinic dated in September 1983 show that asthma was diagnosed four years prior (approximately 1979).  An entry dated in June 2001 showed the Veteran had severe persistent chronic asthma.  Notes dated in October 2007 contain a diagnosis of chronic obstructive pulmonary disease (COPD).  VA outpatient treatment records dated in 2005 note asthma with periodic exacerbations.

Evidence submitted subsequent to the June 2006 rating decision includes a statement from RP, which indicates that the Veteran was a member of his unit at Fort Sill, Oklahoma.  RP further indicated that the Veteran had several medical problems, to include asthma. 

VA outpatient treatment records dated in January 2009 note a history of childhood asthma.  The Veteran reported that he was again diagnosed with asthma in the early 1970's and quit smoking in 1975 or 1976 because of his asthma. 

In May 2010, the Veteran presented testimony before the Board.  He testified that he began having breathing problems while stationed in the Republic of Vietnam (RVN).  He indicated that medical personnel told him he had asthma, but the doctor did not diagnosis the condition since he was not wheezing at the time.  He stated that after service he treated with Primatene Mist.  He indicated that he continuously treated for asthma between approximately 1982 and 1995.  He further testified that he has had problems with asthma since service.  

Private medical records dated in March 2011 show continued treatment for dyspnea on exertion.  The Veteran was diagnosed with COPD with an asthma component.

As noted previously, in the June 1982 rating decision, the RO determined that service treatment records were negative for asthma and there was no evidence of continuity of asthma symptoms since service.  The RO additionally found there was no evidence that asthma was incurred in or aggravated during service.  In a June 2006 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim for asthma on the basis that the evidence showed asthma was diagnosed several years after service.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.    

Through statements and testimony, the Veteran indicates that he has had continued problems with asthma since service.  A statement from RP indicates the Veteran had problems with asthma in service.  VA and private treatment records show continued treatment for asthma.   These "new" records are "material" when considered with the previous evidence of record.  They relate to an unestablished fact necessary to substantiate the Veteran's claim and raise a reasonable possibility of substantiating the claim.  Therefore, the Veteran's claim for service connection for asthma is reopened.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has been received to reopen the claim of service connection for asthma.  The appeal to this extent is allowed, subject to further development as addressed herein below.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for asthma.  

Service personnel records show the Veteran was awarded the combat infantryman badge and served in RVN.  In the case of any veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service-connection of any disease alleged to have been incurred by such service, satisfactory lay or other evidence of service incurrence of such disease, if consistent with the circumstances of such service notwithstanding the fact that there is no official record of such incurrence.  38 U.S.C.A. § 1154(b).  

Given the statements and testimony of the Veteran that he has continued problems with his asthma since service, the statement of the RP indicating that the Veteran (a member of his unit at Fort Sill, Oklahoma) had medical problems, to include asthma, in service, and VA and private treatment records confirming continued treatment for asthma, the Board finds that prior to considering the merits of the Veteran's claim for asthma, the Veteran should be afforded a VA examination to determine the nature and etiology of the claimed condition.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  The pertinent facts delineated in the decision portion are incorporated by reference.   

Any missing and/or ongoing VA medical treatment records pertinent to the issue must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed asthma.  All records and/or responses received should be associated with the claims file.

2.  After completion of the foregoing, schedule the Veteran for the appropriate VA examination.  The Veteran's entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner before the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records in Virtual VA that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.    

All current respiratory, to include asthma, should be clearly reported.  The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed respiratory disability, to include asthma, is related to the Veteran's active military service?  In answering this question, the examiner should make specific reference to the Veteran's testimony that he had breathing problems while stationed in RVN, but that a diagnosis of asthma was not rendered because there was no wheezing found at the time of examination by medical personnel. 

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record, to include any pertinent evidence contained within the temporary files and Virtual VA.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


